internal_revenue_service department oto o13 significant index no washington dc person to contact telephone number eer ery a1 pry in re employer this letter constitutes notice that with respect to the above-named defined benefit pension_plan the three plan amendments described below are reasonable and provide only for de_minimis increases in the liabilities of the plan sec_401 a of the internal_revenue_code provides that a plan is not a qualified_plan if there is liabilities of the plan in the case where the plan is maintained by an employer that is code if the plan were such amendment to take effect would have a funded_current_liability_percentage as defined in sec_412 of at least percent or if the secretary determines that such amendment is reasonable and provides only for de_minimis increases in plan liabilities however sec_401 provides exceptions to sec_401 a a case under title of the united_states an amendment that increases the a debtor in section i of the employee_retirement_income_security_act_of_1974 erisa prohibits a plan amendment that increases the liabilities of a plan maintained by an employer that is of the united_states_code reasonable and provides only for de_minimis increases in plan liabilities section provides that i applies only to plans for which the funded_current_liability_percentage as defined in sec_302 is tess than percent after taking into account the effect of the amendment if the secretary of treasury determines that such amendment is section i provides exceptions to a debtor in a case under title on date the employer filed for protection under chapter of the u s bankruptcy code the employer proposes three amendments to the plan subject_to the restrictions of code sec_401 the amendments are described below has not yet been reorganized the employer the plan was established on january existing pension plans attachment for each formerly separate plan of subsequent corporate acquisitions the plan ha sec_11 attachments the plan document has a separate portion or by the merger of three currently as a result l amendment at least years_of_service at the employer’s early retirement benefits under attachment for retirement eligible employees ie those who have attained at least age with plant who retire increased employees will accrual service and four years of calculating the subsidized early_retirement_benefit to which the employee is otherwise entitled between date and date will be specifically benefits for these collectively bargained be increased by adding two years of benefit age for purposes of the employer has stated that the purpose of this amendment is to facilitate a reduction in force at the the employer expects to realize significant savings through the reduction in force the employer also expects to receive the applicable unions’ further cooperation and assistance in the reorganization of this plant amendment prior to this amendment employees who had attained at least age with at least years_of_service as of date receive the greater of a b the benefit determined as of date under the formula of the respective pre-merger plan of which they were a participant or the benefit determined as of date under the cash balance portion attachment of the plan under this amendment the grandfathered employees described in the above paragraph would receive the sum of a b the benefit determined as of date under the formula of the respective pre-merger plan of which they were a participant plus the accruals under attachment for and also attachment_ would be amended to increase the pay credits to all eligible employees including non-grandfathered employees to a flat four percent of pay from the current integrated schedule of two percent on pay up to percent of the social_security_wage_base and four percent of pay over such amount finally the interest credit rate used for adding interest credits to all cash balance accounts would be increased by basis points for the and plan years the employer has stated that the purpose of this amendment is to eliminate a wear-away period that would otherwise begin date and to increase pay and interest credits negotiated with the union at this plant failure to enact these changes would cause it to be non-competitive and that employee attrition and or work stoppages would result the employer states that these increases were sec_2r amendment effective pebruary and continuing through date the flat dollar accrual rate under attachment for collectively bargained employees at the employer’s plant will_be increased by dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively attachment will cover all employees hired at the plant on or after date also the cash balance portion of the plan the employer has stated that these increases were negotiated with the union at this plant the employer states that failure to enact these changes would cause it to be non-competitive and that employee attrition and or work stoppages would result after_the amendments described above the plan has a funded_current_liability_percentage that is less than percent and the employer is a debtor in possession in a case under title of the united_states_code merely because the amendments were negotiated with the union does not cause them to be considered reasonable will enable the employer to reduce expenses the amendments wil receipt of this ruling the employer will contribute to the plan an amount equal to the increase in current_liability resulting from all of the amendments amendments are considered reasonable however some of the amendments the employer believes that accordingly if such contribution is made the help it to remain competitive furthermore upon letter the actuarial information furnished is that the increase in current_liability resulting from all of the amendments results in a three percent increase in current_liability accrued liability percent the plan was fully funded within the meaning of code sec_412 c and erisa sec_302 for the plan_year so the minimum_required_contribution was zero contribution greater than zero for increase in plan liabilities is similarly the increase in and in the present_value of accrued_benefits is three there will be a minimum required based upon the above the de_minimis this ruling considers only the application of code sec_401 and erisa i to the amendments described in your date ruling_request and does not consider any other issues that may arise in connection with the plan or these amendments this ruling letter is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent f3 we have sent a copv of this letter to the em for the we have also sent a copy of this letter to your authorized representative pursuant to a power_of_attorney form on file with this office ployee plans area manager area in _ i sincerely ken yednock manager employee_plans technical tax_exempt_and_government_entities_division ff
